Campbell, J.,
delivered the opinion of the court.
The appellee, Adam Blumer, acquired the legal title of Mrs. Gurlie, and did not hold under Freeman Jones and Tena Jones, but independently of them. Therefore he ivas not affected by the invalidity of the transfer of the title-bond made by Jones, by reason of the failure of Tena Jones to sign the transfer.
The only question as to Blumer is, Was he a bond fide purchaser without notice of the claim of Tena Jones and her children ? We think he was. Tena Jones did not have that sort of possession of the land requisite to operate as notice of an equitable claim, and there is nothing to show that Blumer had actual notice.

Affirmed.